Metcalf, J.
A copy of the writ and the officer’s return of the service thereof, in the action in which the judgment now in suit was recovered, was produced at the trial of the present action; and the officer testified that he served that writ upon this defendant. This testimony, if believed by the jury, sufficiently proved the averment in this declaration, that the plaintiff recov*486ered that judgment against this defendant by the name of Lewis Hodges. Root v. Fellowes, 6 Cush. 29. That case is decisive of this. See also Wood v. Le Baron, 8 Cush. 474.

Exceptions overruled.